Citation Nr: 1120058	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-34 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease, diagnosed as coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1964 to August 1968 with service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The RO also continued the Veteran's 50 percent evaluation for PTSD in that rating decision under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was notified of this decision, provided his appellate rights, and filed a timely notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2007 and based on additional evidence received, determined that the Veteran's PTSD was 70 percent disabling under Diagnostic Code 9411, effective August 21, 2006.  Thereafter, the Veteran submitted a timely substantive appeal.  However, he indicated at that time that he had read the SOC (which included both the increased rating claim for PTSD and the service connection claim for heart disease) and wished only to appeal the denial of his service connection claim for heart disease, to include secondary to service-connected PTSD.  Accordingly, the Veteran's increased rating claim for PTSD is no longer before the Board for appellate consideration.

Several VA and private examination reports and treatment records associated with the claims file indicated that the Veteran was no longer able to work, in part because of his service-connected PTSD.  See August 2006 statement from B. Weinstock, M.D.  In light of this information, the Board refers the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for any appropriate action.  

While this appeal was pending, there was a change in law which is pertinent to the Veteran's service connection claim for heart disease.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection for ischemic heart disease based upon exposure to herbicides within the Republic of Vietnam during the Vietnam War Era.  While regulations to implement the Secretary's decision were pending, the Secretary, on November 20, 2009, directed the Board to stay action on all claims for service connection that could not be granted under current law but that potentially might have been granted based on the planned new presumptions of service connection for ischemic heart disease based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam War Era.

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam War Era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule was effective August 31, 2010.  However, the rule was identified as a major rule and, thus, the implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA required an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  The memorandum noted that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted effective October 30, 2010.  The Board may therefore proceed with the adjudication of the Veteran's claim of entitlement to service connection for heart disease.


FINDINGS OF FACT

1.  The Veteran had active service from August 1964 to August 1968, including service in the Republic of Vietnam.  Therefore, exposure to Agent Orange is presumed.

2.  Although the Veteran was not diagnosed with or treated for heart disease in service, ischemic heart disease, to include coronary artery disease, is a presumptive disease associated with exposure to Agent Orange under 38 C.F.R. § 3.309(e).  


CONCLUSION OF LAW

A cardiovascular disease, diagnosed as coronary artery disease, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed CAD is related to service and/or secondary to his service-connected PTSD.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as organic heart disease is manifest to a compensable degree within one year after separation from service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

According to 38 U.S.C.A. § 1116(f), for the purposes of establishing service connection for a disability or death resulting from exposure to an herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also, 38 C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases and certain types of respiratory cancers, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  Ordinarily, the diseases listed in 38 C.F.R. § 3.309(e) shall become manifest to a degree of 10 percent or more at any time after discharge from service.  Id.  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  However, where the issue involves a question of medical causation, competent evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case had a disability which was the result of Agent Orange exposure in service, the Board notes that the Veteran's service personnel records (SPRs) showed that he had active service from August 1964 to August 1968, including service in the Republic of Vietnam.  See DD Form 214 and travel vouchers (showing Veteran's arrivals and departures to and from Vietnam).  Therefore, exposure to Agent Orange may be presumed.

However, the Veteran must also show that he was diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) to establish presumptive service connection based on exposure to Agent Orange.  It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.

The list of diseases presumed to be associated with exposure to herbicides used in Vietnam during the Vietnam Era was expanded in 2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 (Nov. 4, 2009).  However, the Veteran does not allege, nor does the record reflect, that he was diagnosed with or treated for ALS.

Recently, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (Aug. 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202.  The amended rule is applicable in this case as the Veteran's claim was pending before VA on that date.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  As indicated above, the new regulations specifically enumerate CAD as a form of ischemic heart disease, subject to the presumptive provisions.  

As the Veteran is presumed to have been exposed to herbicides in service and has developed a form of ischemic heart disease, diagnosed as CAD, the Board finds that service connection is warranted on a presumptive basis.  See also, January 2007 VA C&P heart examination report diagnosing CAD).  Accordingly, service connection for coronary artery disease is granted.
 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the Veteran's service connection claim for heart disease, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for heart disease, diagnosed as coronary artery disease, is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


